Title: From Thomas Jefferson to Jan Ingenhousz, 9 July 1787
From: Jefferson, Thomas
To: Ingenhousz, Jan



Sir
Paris July 9. 1787.

An absence of three or four months on a journey through the Southern parts of France and Northern of Italy, has prevented my acknowleging earlier the receipt of your favor of Dec. 28. together with the pamphlet received through Barrois, for which I beg the author to accept my sincere thanks. Any letters or parcels from yourself to Doctr. Franklin, if you will do me the honor of addressing them to my care, can be forwarded regularly and safely every six weeks by the packet boats of this country which ply between Havre and New York. In like manner any letters, newspapers or other things from Dr. Franklin to yourself shall be duly forwarded through the Imperial Ambassador. A letter from Dr. Franklin about the last of April informs me he is in as good health as when he left Passy. I shall embrace with great pleasure every occasion of being useful to you, as well as of assuring you of the  high respect and esteem with which I have the honour of being Sir Your most obedient & most humble servt.,

Th: Jefferson

